Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of a fundamental economic activity.  Moreover, claims 2-7, 9 -14 and 16-20 are further rejected under the abstract idea of a mathematical concept. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole,” are directed to the abstract idea of a fundamental economic activity. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a fundamental economic activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…non-transitory computer-readable medium…

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 do include various elements that are not directed to the abstract idea.  These elements include, “…processor…non-transitory computer readable medium…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7, 9-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.

Moreover, claims 2-7, 9-14, and 16-20 are further rejected under the abstract idea of a mathematical concept. 


Allowable Subject Matter
Claims 1-20 are allowable if rewritten to overcome the 35 USC 101 rejection.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennis et al. (US Pub. No. 2005/0209876): Kennis teaches compliance monitoring of electronic enterprise transactions, and more particularly relates to transaction-level integrity monitoring of electronic data transactions within enterprise computing systems for enterprise policy compliance monitoring, anomaly detection, risk assessment, fraud deterrence, and investigation. However, Kennis does not teach the limitations of independents claims 1, 8, and 15 or their dependents. Specifically, the limitations elements determining a dormancy account based on the concatenate function which comprises of an embedding vector.  Moreover, the Examiner was unable to find the limitation elements of the dependent claims of a tanh or sigmoid functions that classify the account as dormant.
Zoldi et. Al. (US Pub. No. 2017/0083920): Zoldi teaches the use of machine learning methods for detecting fraudulent transactions in computerized systems.  However, Zoldi does not teach the limitations of independents claims 1, 8, and 15 or their dependents. Specifically, the limitations elements determining a dormancy account based on the concatenate function which comprises of an embedding vector.  Moreover, the Examiner was unable to find the limitation elements of the dependent claims of a tanh or sigmoid functions that classify the account as dormant.
Zoldi et al. (US Pub. No. 2019/0073647): Zoldi teaches risk detection in payment card transactions and more particularly, to fraud detection and measurement by applying artificial intelligence and statistical predictive models to derived features of a stream of transactions. However, Zoldi does not teach the limitations of independents claims 1, 8, and 15 or their 
Dong et al. (US Pub. No. 2020/0285898): Dong teaches data classification, and more specifically, to an improved mechanism for training a data classification model.  However, Dong does not teach the limitations of independents claims 1, 8, and 15 or their dependents. Specifically, the limitations elements determining a dormancy account based on the concatenate function which comprises of an embedding vector.  Moreover, the Examiner was unable to find the limitation elements of the dependent claims of a tanh or sigmoid functions that classify the account as dormant.
 Chaturvedi Et al. (US Pub. No. 2021/0406896):  Chaturvedi teaches machine learning-trained classifiers trained for data forecasting and more particularly to an engine having a machine learning-trained classifier trained to perform transaction periodicity forecast.  However, Chaturvedi does not teach the limitations of independents claims 1, 8, and 15 or their dependents. Specifically, the limitations elements determining a dormancy account based on the concatenate function which comprises of an embedding vector.  Moreover, the Examiner was unable to find the limitation elements of the dependent claims of a tanh or sigmoid functions that classify the account as dormant.
Quah (Dated 2008: Quah teaches classifying data of credit card accounts for real-time fraud detection. However, Quah does not teach the limitations of independents claims 1, 8, and 15 or their dependents. Specifically, the limitations elements determining a dormancy account based on the concatenate function which comprises of an embedding vector.  Moreover, the Examiner was unable to find the limitation elements of the dependent claims of a tanh or sigmoid functions that classify the account as dormant.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623